03/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0072


                                       OP 21-0072


 HARRY RICHARDS and
 BILLY BUDD SULLIVAN,

              Petitioners,

       v.
                                                                    ORDER
 MONTANA 19TH JUDICIAL DISTRICT
 COURT,LINCOLN COUNTY,and
 THE HONORABLE MATTHEW CUFFE,
 District Judge,
                                                                          FILED
                                                                          MAR 0 2 2021
              Respondent.
                                                                       Bowen           ood
                                                                               Greenwme Court
                                                                     Clerk of Supre
                                                                        State of Montana


       Harry Richards and Billy Budd Sullivan (Richards and Sullivan) have filed a
Petition for Writ of Supervisory Control over the Nineteenth Judicial District Court,
Lincoln County, and the Honorable Matthew Cuffe, District Court Judge, in that court's
Cause No. DV-18-7. Richards and Sullivan explain that they initially filed a civil action
in Eureka City Court in October 2017, and that the case was transferred to the
Lincoln County District Court the next year. They argue that supervisory control is
appropriate to address a 23-month delay in the District Court, where "nothing has happened
since a February 2019 pretrial hearing, and the court has not acted on their
October 30, 2020 rnotion for a new Scheduling Order. They contend that this delay
requires a writ "to prevent the gross miscarriage ofjustice."
       Richards and Sullivan acknowledge that supervisory control is an extraordinary
remedy. Our discretion to supervise another court is sometimes justified when urgency or
emergency factors make the normal appeal process inadequate, the case involves purely
legal questions, and one or more ofthe three following circumstances exist: the other court
is proceeding under a mistake of law and is causing a gross injustice, constitutional issues
of state-wide importance are involved, or the other court has granted or denied a motion
for substitution of a judge in a criminal case. M. R. App. P. 14(3).
       We decline to exercise supervisory control in this rnatter. Richards and Sullivan
have requested only that the District Court issue a scheduling order, an inherent
discretionary act. We secured a copy of the case register of actions. There has been
consistent activity in the case since the April 27, 2018 Order Granting Motion to
Consolidate cases and Remove to District Court, with the parties filing numerous motions
and responses. Richards's and Sullivan's motion for scheduling order was filed with the
court on November 18, 2020. On February 19, 2021, the District Court issued an Order
setting a pretrial or status conference.
       Richards and Sullivan have not demonstrated any urgency or emergency that
warrants this Court's intervention or that the District Court is proceeding upon a mistake
of law causing a gross injustice.
       IT IS THEREFORE ORDERED that the Petition for a Writ of Supervisory Control
is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to the Nineteenth Judicial
District Court, Lincoln County, the Honorable Matthew Cuffe, presiding; to all counsel of
record in Lincoln County Cause No. DV-18-7; and to Harry Richards and Billy Budd
Sullivan personally.
                             F\
       DATED this "2-- day ofFeintitif",
                                       ,2021.



                                                               Chief Justice
Justices